14




               OFFICE     OF THE    ATTORNEY     GENERAL   OF TEXAS
                                        AUSTIN

amA-~*



     ~oaorablo    Tom   beay
     oouat7 Attonle7
     ?otter oouaty
     lurillo, t*ur




                   xourreoont
     upon the qurrtioa a8 ,ir hero                           a recelred.
                   we   qpotosrom




                                               8 aa oplaloa rt vaa%aoe
                                               ttorae7, but, la rlrlf
                                               e ha8 oa may oecr8lon8
                                   nal a8 rpeolrl  lagi8htioa   lanof
                                   ruthorlty     by the
                                                      Dirtrlct Attorney,
                                   0 Call thf8 t0 7OUZ'btt+ion.
                                  elieve that Article   3902 lo appll-
                                Ut8 embmoing more than One OOuntyt
                                ut by the easr@mcy    ObU843 in the
           oaptlon to H.B. Ho. 59.7
                   House Bill    Ho. 59, referred     to in your letter,   reads
     a8 follovar

                 lseatlon 1. fn an7 Judloihl DiltriOt 00mpO8Od
           Of three OOUlItiO8, whore the population  Of raid
                                                                          .   14f




~~or8blO to8 8.&J,        ?q8        2


    eoUatiO8      tot818   not 1088 than fiftp8ix         thousand and
    OM      (56,001) LLOrIIOCOthrn fifty-8eVen          thOU8snd  Uid
    flft7-tbO0        (57,053), 8000l’d3~lg to tb       h8t ?rdeml
    &~¶8U8, th.       W8tr?lOt  Attorn     8hal1 l'eOOiY@?l'omthe
    bt&t* Or %XB~ l 8 ~7 fOllhi8 8OmoO8 thO 8~ Of
    Irlr.Xundmd (4500,00) b1hF8              90~'WI,        a8 provided
    ior     in the cOZh8titUtiOn,    and, in addition thereto,
    8ti1& ?OOOiVO th0 8Um Of %bt7-fitO Eundred ($3,500.00)
    DO11U'8 V h Otu       ln Od88lOtl8 Uld fOO8 Of 84id OffiOe
    UDooIlt    CO a8 8UOh) 8tid     8r1U7 t0 k paid, hOV9VOl',in
    W       ma8 mnaer a8 aov provided for the ?1Ve lhmdred
    (@MXO@) Dollar pa-at a8 fIx?d by the Oonrtltutloa.
    All soimI88Ion8 aad fro8 bllaved Dl8trlot Attorae78
    b7 la+, l     xoopt In lr e h e a08808,
                                         t      8hal.l  Whoa oolleoted
    be paid to the biltrlot         Attorney   of the &untIer in
    whloh FOh fe.8 aad 00~081oa8 YOM OWaOd, l&o 8ha11
    9a7 ~fihr.rrrr     ovor to the 8tate     Trearurer.

         '800. 2. hll7 8Uah DirtrIOt Attorney 18 hereby
    bUthOrl8ed t0 aDpOint @a b818tsnt DirtriOt Attorney,
    vho 8hdl1 recelvr from aad after ltrroh 1, 1 31, arra
    Ulas-7     #@    8UB of     -0       mXW8ad   (&000.00   3 mllar8
    per umu8,  pa78ble by the State of Texsr monthly, and
    8uoh A88Irtaat rhll be rrmorrble at th8 will of the
    Di8tl’iOtAttorney.
             ‘800.        m
                      8Uah bi8triOt
                     3.               Attorney     8bll  a180 be
    luthorired t0 em9107 tV0 bdditiOM1      A88i8tUlt   Di8tl?iOt
    AttOrm478 Vlth the OOI38OatOf the COUntY JUdgb Of rnjr
    OOUlit7 CW4@8ing 88113 di8tI’iOt hsViIig the 18 08t POpU-
    latloa of the three oouatlerj   one of uhom aha T 1 receive
    a 8alsry  of not to exoeed Three Thou8and (#3,000.00)
    Dollar8 per annum, and one of vhom 8hsll receive a sal-
    ary of not to exoeed Tvo Thousand llre liUndred((2,500.OO
    Dollar8 POP 8nnum. the ram to be payable monthls. and
    said Ms?.rict  Att&neg 1s further &)lhorlted     to e&x
    a StenOgmDheP, vith the consent of much County Judge,
    who rhall b D id in the samd manner not to exceed One
    Thousand Bl~htaRundred ($1,800 . 00) Dollars   per. annum,
    and he my alao employ ZVO Investigators      to be paid in
    the a&rue&nner,    one not to exceed-Two Thousand-Four
    Hundred (&400.00)    Dollars per annum, and the other not
    exceeding .tio Thourand ($2,000.00)   Dollars per amnun;
    8ald last tvo named As8lstant8, Investigators      and Steno-
    grapher shall be paid by said counties     in proportion   to
                                                                         14



    -orable       Tom Seay,   P8ge   3


          the rerpeotlrr population8 of laoh by varrmtr
          drum upon the general fund@ thereof. (under-
          roaring our@
               "800. 8. Bald A88i8tULt Dirtriot AttOl73078
          8hall hwr all of the p o vo r aov
                                        r   luthorlzod b7 lav
          for A88i8tat DirtriOt AttOFao78, urd &l1 Of 8bid
          Up107008 as7 be removed at vi11 by the DIrtrIot
,         Attorney,

                  '-0, 5. &Bid oOuntIo8 rh4ll woh be luthorlsed
          to -7 not to exoood 8Ix Xuadred
                                        (4600.00)Dollar8
          mr     UUIW to the OirtriOt Attommy iOr lXJlOa 8.8
                                                          in-
          ourrodby hia la the propantloa aad oomluoting of
          orI8laala??&lr8 of uld Oifloe,but rbiab rhall ooa-
          8titUtO 110 part Of hi8 8d.Al7l 8rid fU.kd8 t0 bo OX-
          peaded oa the 8~0~11al&Is of the Mrtrldt. Attoner,
          to be approved  by the Oomt7 Judgro? the reurpectlve
          oolmtlel.
                 "flea.6. Should any motion, or part thereof,
          be held uaooa8tItutIorml,It.18 hereby deolwed
          that it I8 tho logI8l4tIve intent that  the remaU.lng
          pbrt of thlr Aot ~111 havr boon parred vlthout 8ueh
          inY8lid   8OOtiM O? p4Pt thEWOO?.
                 '8.0. 7. %O ?*Ot t&t th.N 18 a0 bY Pl'OViding
          adequate ulbrier for Dlrtrlot Attomm78 la aad for
          the above deilned di8triOt8, 8lld therv I8 a0 l&V pro-
          viding   fo r the dOputie8, l88i8tU4t8 aad rtWl@Srapherr
          for r ushdI8trlot8, orator a a lmwg u ~o y a nd Aa lmer -
          gbnoy and an irperrtlvs pub110 aeoerrlty that the Con-
          rtltutlonal Rule requiring bill8 to be read on three
          revsral day8 in e&oh &3u8a be rulpended and that thi8
          Aot rhall take effeot and be in foroe from md after
          ltr paasage, ld 8aid Rule la hereby ruspended, and
          It 18 80 enacted."
               Xoure Bill lo. 59, 8upra, becknm effeotlve    April 15,
    1931, and Articles   3886f, Vernon'8 Annotated Civil Statutes,
    became affeotlve   November 13, 1935, and reads a8 follovs:

                    "Seotlon 1. From and after January 1, 1936, in
              all Judicial   Dlrtrlcts ln thir State the District
              Attorney in each ruoh Di8trlCt   shall receive from the
              State as pay for hir rervioes   the rum of Four ThousaM
lanor8bl8 Tam 84a7, Page b




    trlot Attorn.            b7 th, OOll8titUtiOlh
                                                0s   thi8   mat.1
    p r o viding
              th 8t
                  Inlll rUdIolal DI8triOt8 ia thi8
    8tBte 008PO8ed Of tV0 (2) OI IEOCO OOUUti68 in 0110
    (1) Of Vhbh 8UOh OOUatIO8 Thor I8 a Sit7 O&&A-
    ing the population 0s aot 1088 than aia0t7 thoucwd
    (90,000) hh@bltaat,   &OOOrding   t0 th. b8t pl'OO0&ilq
    Fedkml cOlWl8, th8 DI8trlOt Attom.       Of 8uoh Matriot
    8h81l FoOOIVO ti    th0 m&O     b8 -7 ?OP N8 80
    the 8~ Of ?iVO tho\\8andFiVO mIIidF8dD0llm8
              vhloh udd ?I+. ThoU8aad ?Ivo &ndred Dollar8
             rhsll Inoludo tin ?Iva %uudred Dol1arr ($5CO)
    88lbl7 p8r 7Oar &Ov alloved mOh DirtPlOt AttOllk~78
    by the Ceastltutloa of this Utste. &mh salar7 8hall
    ti.pald la tvelvo (12) lqurl monthl7 lartallm8ati upon
    ~U'Z'8at8dnVn b7 th4 ~~tl’Of1.r      Of ?Ublio~AOoountr
    upon the 8trte Tl'Oa8urJ. Provided that nothQq In
    thi8 Aot 8h811 bo oonstruod 80 88 to deprive m8triCt
    Attoraey8 of the rxpenrr &llqranoo lllowd or vNoh
    ra7 horeA?tor be elloved by 1s~.

           %o.  2. All mani   hontofore   appropriatedby
     the kgi8lature to pa7 fM8, ralarloa ~143par diem
     lOOOUat8 0s the OffiOOr8 Mad    in th18 Act are heroby
     rsapproprlat86for the ymr9ors of paying th8 ralarlor
     fixed    b7 thir      Aot.

             “84C. Ali fOd8, OOIEii88iOLI88.Iid pWQUi8Ite8
                      3.
     vhloh may bo earned and oolleoted   by Dlstrlot Attorney8
     affected by th.i.8 Aat rhall be paid into the County
     ~rearury of the oountior in vhloh ru4h          ire8   are esrnod
     for the lo o o unt
                      of the proper fund.
              "Seo.4. Rothlng In thls Act shall be construed
     to repeal or in any manner affect       any lav nov Sn exlst-
     enoo vlth reference     to Aaslrtant   District  Attorneys,
     Investigators    or Stenographers    in Judicial  Districts
     included in this Act.
            "Sec. j. Rothlng ln this Act shall affect  Criminal
     Dlltrlot    Athys    vho8e district 1s composed of only
     one     (1)   county.
    .
.




        #onoluble   Tom aery, Pago 5


                     18 t0 b@ noted that
                    It                    tho h8t O~Otl84At  by the k@8-
        l&uw    do08not l X9r488ly repeal &X284 Bill Ilo.59, 8upra. Bov-
        ever, the two rtxtuta8 under oon8ldoratlon,herein, are in par1
        mtqrla and their plroVi8iOA8 in 8Uoh 2'08wOt oaaaot be reconoll-
        ad.! h such 0ilTW8tlLAO48, the older rtatute vi11 be hold to
        bo mpoalod br Ia9lloatIoa to tho oxtont of the oonillot. It
        18 pP48UUlOd     thAt   th0   LO   i818tlWO   lntendodt0 XW&JOal
                                                                       ti1 1W8
                                             inOOA8i8t@At Vith it8 ht8r    lOt8.


                  fIovevrr It 18 to bo aotod thatLkotlo~ 4 o?ArtIolo
        y386?, 8p~Oi?iO&    prOtIde thatAOthiag lA thI8 rot '8h811 be
        ooartruod to rrpoal or in 4ny mumor 8fr00t  uy lavr AOV ia
        lxi8t8A40 with r8?4mnO4 t0 A8818taAt Dirtriot Attomqr,   fn-
        W&I&L~,      btoAO@@WN     in judlolrl dirtrIOt iAOlud4d in
                         h184    Bill HO. 59, 8UpM,       Y88   a   i&Vin ?OFOO
                                                                              md
        OffOOtPiOVidiag         for the bPpOinbeAt  Of b88i8tUit di8triOt attOP-
        AOy8, iAVO8ti@Ol’8      bAd 8tOAO lWpbsr8, Vh8A ktiOl0          3886?, Vb8
        raaoted b          ~gi8lhlPO an8 &I OXp0888d          ip  8OOtiOA 4 Of
        Arflolo 3          It Wa8 IAtOAdOd that AOwAg         I&&A      Odd b0
        ooA8tl'UOdt0 l'o94fbl   Or in 4Ay B4AAOr si?OOt saj 1JW IA 8X18t-
        0000 at the time 0s the w88ag4 0s hrtiole 38861, with w0r-
        lAOI t0 th4 Q-JpOintWAt Of l88i8tUltdi8tl'%Ot l           ttOl'A4y8, inV4.8-
        tlgator8 or 8tsaographor8.      Therefor., HOUM bill lo. 59 would
        OUthOriXO  t& dirtriot dtOl'AO78,        iA thO80 dl8triOt8 OOraing
        Vithb 8aId CbOtt0 ~p&bOiIlt    a88i8tUit    dl8tl’iOt    dtOl'AO78, inV48-
        tig8tor8 8Ad 8toaOgrapher8 a8 provided thoreln, AotvlthrtaAdlAg
        the 9888ag0 0s Artlalo 38061.
                  we have oare?ully oonrldered Hoar4 Bill 80. 59, Iupra,
        and it 18 our opinion that laid Bou80 Bill Ho. 59 18 unoonrtitu-
        tional, for the maSon    stated in our opinion8 x08. O-2011, O-735,
        O-2127, &ridO-2224, 00~168 OS vNoh are enolosed for your lnfor-
        uatlon.
                   Our Oplnlon No. O-2026 holds that "the comlssloners"
        court has the legal authority   and power to allov the district
        attornep of Johnson County to employ a clerk ln compliance vlth
        Article  3902, Vernon's Annotated Civil Statutes.'   Johnson
sonorrble tom Ilear,?age 6


coudy-lr in l $M.lol~ldirtriot oompomad  oi throw oountisr.
VI enoloro A 000~ 0r thir opinion for Tour iaiomsti0n.
          Trurting that tb foregoingfilly uuver8   rour inqtir~,
vo 8re

                                      Yourr very truly
                                   AtTOR88Y OBREML OF TEXAB



                                            Ardell Wllliama
                                                   Asrirtmt